UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
IN RE NONPARTY SUBPOENAS
DUCESTECUM

CAHN & SAMUELS, LLP and MAURICE
U.CAHN,
                     Petitioners,
------------------------------------------------------:
THE TOPPS COMPANY, INC.,

                                    Plaintiff,

                  -against-
                                                              MEMORANDUM AND ORDER
KOKO'S CONFECTIONARY &
NOVELTY, A DIVISION OF A & A                                     18-MC-468 (GBD)(KNF)
GLOBAL INDUSTRIES, INC.,

                                    Defendant.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        Before the Court is "Nonparties Maurice U. Cahn and Cahn & Samuels LLP's Motion to

Quash Subpoenas Duces Tecum and/or for a Protective Order," served on them and opposed by

Topps Company Inc. ("Topps"), the plaintiff in the underlying action captioned Topps Co. v.

Koko's Confectionary & Novelty, 16-CV-5954 (GBD)(KNF).

        The petitioners contend that the subpoenas, as modified by Topps in July 2018, seek:

    (1) All communications and agreements to which both Lapeyrouse and Koko's are a party
        that refer or pertain to any or all of (a) the Squeezy Squirt product or prototypes thereof,
        (b) Topps, (c) the Juicy Drop product, (d) the '316 Patent, (e) the present lawsuit, (f)
        any efforts to redesign Squeezy Squirt or introduce a new product in response to Topps'
        allegations in this lawsuit, and (g) patent or trade dress applications relating to candy
        products that either dispense liquid candy, or that that [sic] contain two or more
        different kinds of candy (e.g., solid and liquid, solid and granular, etc.).
    (2) Documents sufficient to identify all patent or trade dress applications (both U.S. and
        international) concerning patent or trade dress applications filed or owned by
        Lapeyrouse or Koko's relating to candy products that either dispense liquid candy, or
        that contain two or more different kinds of candy (e.g., solid and liquid, solid and


                                                          1
       granular, etc.). [NOTE: A simple listing of applications will suffice if that is easier.
       This will allow us to confirm that we have a complete list, particularly as to any that
       may not have become public, or that were filed under a different name.]
   (3) All non-public correspondence with patent or trademark offices (both U.S. and
       international) concerning patent or trade dress applications filed or owned by
       Lapeyrouse or Koko's relating to candy products that either dispense liquid candy, or
       that that [sic] contain two or more different kinds of candy (e.g., solid and liquid, solid
       and granular, etc.).
   (4) All communications concerning validity, invalidity, infringement, or non-infringement
       of Topps's asserted intellectual property rights in the present lawsuit, as well as all
       communications concerning any defenses to Topps' claims in the present lawsuit, to
       the extent Koko's will be relying on any advice of counsel defense. [NOTE: As
       discussed, a response to this request would only come due if Koko' s elects to rely. on
       advice of counsel. We can discuss it again at such time, if that happens.]


According to the petitioners, "Topps has agreed to hold its Modified Request No. 4 in abeyance

unless and until Koko's raises an advice-of-counsel defense."

       The petitioners contend that they have represented Koko's Confectionary & Novelty, a

division of A&A Global Industries, Inc. ("Koko's") "for approximately thirty years on

intellectual property matters and their ongoing representation continues through today." Thus,

"[n]on-party counsel's involvement with the parties and the subject matter of the New York

Litigation implicates clear concerns about attorney/client communications." Moreover,

petitioners also "serve as opposing counsel to Topps in the Louisiana Litigation, where they

represent" Paul J. Lapeyrouse ("Lapeyrouse") "against the same allegations of patent

infringement by Topps as in the New York Litigation and by the same yet-to-be-sold-or-

imported product as the one at issue in New York."

       The petitioners assert that the original subpoenas are overly broad and unduly

burdensome because they required the petitioners "to catalogue decades worth of documents and

communications," including preparing a privilege log. Topps's proposed July 2018

modifications do not overcome the defects in its subpoenas or "outweigh the heavy burden they



                                                  2
demand of' the petitioners. The petitioners contend that: (1) Topps "already has or could have

sought most, if not all, of the requested information from" Koko's; (2) "nonpublic

correspondence" that Koko "has with any patent or trademark offices" is not relevant and, if

deemed discoverable, can be obtained from Koko's; and (3) the information sought is "not

relevant or crucial to Topps' discrete set of claims or defenses against" Koko's in the New York

action. Similarly, Lapeyrouse is not a party to the New York action and information sought

about his patent or trade dress applications or nonpublic correspondence he had with the patent

and trademark offices are irrelevant to Topps' claims against Koko's in the New York action,

which concerns Topps' '316 patent, not Lapeyrouse's patents.

       In support of their motion, the petitioners rely on the test announced in Shelton v. Am.

Motors Corp., 805 F.2d 1323 (8 th Cir. 1986), asserting that the test "has been accepted in this

Circuit" and requires the party seeking discovery of an opposing counsel and "attorneys who are

involved to a sufficient extent with the subject matter of the pending litigation" to show that: (1)

no other means exist to obtain the information, save the deposition of opposing counsel; (2) the

information requested is relevant and non-privileged; and (3) the information is crucial to the

preparation of the case. See Shelton, 805 F.2d at 1327. The petitioners assert that the document

requests "clearly encroach on the attorney-client privilege," since Koko's and Lapeyrouse were

and remain the petitioners' clients and neither waived the attorney-client privilege. Moreover,

any benefit obtained from the subpoenas is outweighed by the undue burden imposed on the

petitioners because it is disproportionate to the needs of the case, given that preparing the

privilege log "would divert critical time and resources away" from the petitioners' representation

ofKoko's and Lapeyrouse.




                                                  3
       In its opposition to the motion, Topps contends that it is appropriate to seek documents

from the petitioners "given that Koko's and Mr. Lapeyrouse have refused to respond to

discovery." According to Topps, its modified request Nos. 2 and 3 seek relevant documents

because

       [i]fMr. Lapeyrouse or Kok~'s pursued patent or trade dress applications on related
       candy products, those applications are likely to contain binding characterizations
       concerning the scope of the prior art, and the scope of Topps' patent (which is likely
       to have been cited as prior art). Such admissions could be used to estop the parties
       from taking contrary positions in the litigation on everything from validity, to claim
       construction, to infringement. Furthermore, efforts by Mr. Lapeyrouse or Koko's
       to develop and obtain intellectual property protection for "design around" products
       is [sic] highly relevant for arguing that they were aware that they were infringing,
       and for showing that they have alternative designs that they could use instead of
       violating Topps' intellectual property rights. It also tends to prove the novelty and
       secondary meaning .... Additionally, in order to prove validity of the trade dress,
       Topps must show an availability of alternative designs. . . . thus, evidence of
       alternative product designs for related candy products is highly relevant. Topps
       also notes that if Mr. Lapeyrouse or Koko's filed trade dress applications
       concerning any of their products, those applications would necessarily have had to
       include extensive information about sales channels, as well as arguments
       concerning why the asserted trade dress was nonfunctional. Such information
       would be highly relevant for showing market overlap (which is related to trade dress
       liability, as well as patent damages and the need for injunctive relief to prevent lost
       sales), and for impeaching Koko's as to any contrary functionality arguments it
       would seek to make.

Topps asserts that its Request No. 1 does not encroach on privileged information "because

Koko's and Mr. Lapeyrouse are indisputably separate and unrelated legal entities, the presence

of both of them on a communication with Petitioners would destroy any privilege that either

could purport to have." Furthermore, Topps' Request No. 1 does not impose an undue burden on

the petitioners and they "failed to show the volume of documents responsive to Request No. 1 is

even voluminous," making only a conclusory argument that there must be a large volume. As

Topps "has already gone to herculean efforts to obtain materials from Koko's and Mr.




                                                 4
Lapeyrouse" but has been "rebuffed" and the petitioners have been blocking Topps' discovery,

subpoenas should not be quashed.

        In support of its opposition to the motion, Topps submitted a declaration by its counsel,

Jean-Paul Ciardullo ("Ciardullo"), in which he states that Topps commenced a separate case

against Lapeyrouse and his company, Funtime, in Louisiana in which Topps attempted to serve

him with the subpoenas without success, causing Topps to file a motion to compel Lapeyrouse to

respond to the subpoenas in the Louisiana action. Ciardullo asserts that, given the petitioners'

"connection to the underlying legal dispute" and "because Topps had otherwise been frustrated

in its efforts to obtain discovery from Koko's and Mr. Lapeyrouse, Topps" served the _subpoenas

at issue on the petitioners.

        In reply, the petitioners argue that: (i) "any documents which Topps is entitled to are

available at least from the defendant in the underlying litigation"; (ii) "there is no privilege

waiver because both Koko's and Lapeyrouse are clients of' the petitioners; (iii) "Topps is using

the subpoena process in the underlying litigation to get a head start on discovery in the Louisiana

litigation"; (iv) "Topps' motion to compel Lapeyrouse filed in Louisiana is not relevant to" the

petitioners' subpoenas; and (v) "Topps delayed service of the subpoenas on [the petitioners]"

which "belies Topps' contention that the materials sought are essential to the underlying

litigation."

        The petitioners also filed a document styled "Motion for the Court to Disregard and/or

Strike Declaration of Jean-Paul Ciardullo and Memorandum in Support Thereof' because the

declaration "is not made from personal knowledge, is rife with hearsay content, and is blatantly

argumentative." Thereafter, Koko's filed a document styled "Koko's Confectionary's Response

to Topps' Opposition to Cahn's Motion to Quash," asserting it was "compelled" to respond to



                                                  5
the Topps' opposition because it "contains so many material misrepresentations and omissions of

the record in the Underlying Litigation that cannot be allowed to stand unrebutted" and arguing

that: (a) "Koko's has NOT improperly withheld documents or refused to set depositions"; (b)

"Topps' assertion that it did not know that Cahn was counsel to Lapeyrouse, as well as to

Koko's, is hollow and false. No privileges have been waived"; and (c) "Topps' failure to

provide a computation of damages prevents [the Court] from making a proportionality

determination." Topps filed documents styled: (i) "The Topps Company, Inc.'s Motion to strike

(1) Petitioners' New arguments on reply, and (2) Koko's Improper Submission at Dkt. 5"; and

(ii) "The Topps Company, Inc.'s Opposition to Petitioners' Motion to Strike the Ciardullo

Declaration (Dkt. 4)." The petitioners and Koko's filed their oppositions to Topps' motion to

strike and Topps filed its reply.

                                       LEGAL STANDARD

       "On timely motion, the court for the district where compliance is required must quash or

modify a subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires a person to

comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure of

privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a person

to undue burden." Fed. R. Civ. P. 45 (d)(3)(A).

       A person withholding subpoenaed information under a claim that it is privileged or
       subject to protection as trial-preparation material must: (i) expressly make the
       claim; and (ii) describe the nature of the withheld documents, communications, or
       tangible things in a manner that, without revealing information itself privileged or
       protected, will enable the parties to assess the claim.

        Fed. R. Civ. P. 45(e)(2)(A).


"The attorney-client privilege protects communications (1) between a client and his or her

attorney (2) that are intended to be, and in fact were, kept confidential (3) for the purpose of


                                                  6
obtaining or providing legal advice." United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011).

"It is well settled that '[t]he burden of establishing the existence of an attorney-client privilege,

in all of its elements, rests with the party asserting it."' In re Grand Jury Proceedings, 219 F.3d

175, 182 (2d Cir. 2000) (citation omitted). "The burden is a heavy one, because privileges are

neither 'lightly created nor expansively construed."' In re Grand Jury Subpoenas Dated Mar. 19,

2002 and Aug. 2, 2002, 318 F.3d 379,384 (2d Cir. 2003) (citation omitted). "A party lacks

standing to challenge subpoenas issued to non-parties on the grounds of relevancy or undue

burden." Universitas Educ., LLC v. Nova Group, Inc., No. 11 Civ. 1590, 2013 WL 57892, at *5

(S.D.N.Y. Jan. 4, 2013).

       "A party or any person from whom discovery is sought may move for a protective order

in the court where the action is pending." Fed. R. Civ. P. 26 (c)(l). "The burden of persuasion

in a motion to quash a subpoena and for a protective order is borne by the movant." Jones v.

Hirschfeld, 219 F.R.D. 71, 74-75 (S.D.N.Y. 2003). A determination to grant or deny a motion

for a protective order or a motion to quash a subpoena is discretionary. See Galella v. Onassis,

487 F.2d 986,997 (2d Cir. 1973); In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 68

(2d Cir. 2003).

                       APPLICATION OF LEGAL STANDARD

       Koko's did not file or join the petitioners' motion to quash the subpoenas based on

Koko' s assertion of its attorney-client privilege. Koko' s "Response" to Topps' opposition to the

petitioners' motion is baseless and improper, as Koko's neither sought nor obtained authorization

for its "Response" to Topps' opposition to the motion, and Koko's makes no citation to any

authority permitting Koko's "Response" to Topps' opposition to the motion. Thus, the Court

will not consider Koko's improper "Response" to Topps' opposition to the motion or any other



                                                   7
submissions related to Koko's "Response" in determining the petitioners' motion to quash the

subpoenas.

       The Shelton test, on which the petitioners rely in support of their motion, was not adopted

by the Second Circuit Court of Appeals. The Court is not persuaded that the Shelton test applies

in the circumstance of this case.

       In its complaint, in the underlying action commenced by Topps against Koko's, Topps

asserted: (1) patent infringement of its United States Patent No. 6,660,316 ("' 316 Patent") titled

"Packaged Candy Product"; (2) false designation of origin; and (3) infringement of "the JUICY

DROP lollipop" trade dress. The complaint does not mention Lapeyrouse or anything in

connection with Lapeyrouse. Ciardullo's declaration consists mostly of improper conclusory

assertions, arguments and factual assertions made without personal knowledge. Ciardullo does

not provide any evidence corroborating his factual assertions that "Lapeyrouse and his company,

Funtime, worked with Koko's to design and develop the accused product" and "Koko's and

Lapeyrouse are indisputably separate and unrelated legal entities." Ciardullo failed to submit

any evidence establishing Lapeyrouse's connection to Koko's or Topps's underlying case against

Koko's in this court. The Court finds that any documents requested by Topps' modified

subpoenas Request Nos. 1, 2 and 3 concerning Lapeyrouse or anything in connection with

Lapeyrouse are irrelevant to Topps' action against Koko's.

       Request No.I of the modified subpoenas seeks "[a]ll communications and agreements to

which [Koko's is] a party that refer or pertain to any or all of' the various categories listed in that

request. The Court sustains the petitioners' objections that Request No. 1 of the modified

subpoenas is overly broad because the request is not limited in time or in any other manner and




                                                   8
its sweeping scope includes requests for documents that are irrelevant to Topps' action against

Koko's, which involves Topps' '316 patent.

        Request Nos. 2 and 3 of the modified subpoenas are also not limited in time or scope.

For example, Request No. 2 seeks "[d]ocuments sufficient to identify all patent trade dress

applications (both U.S. and international) filed or owned by ... Koko relating to candy products

that either dispense liquid candy, or that contain two or more different kinds of candy." Given

the limited scope of Topps' action against Koko's involving Topps' '316 patent, and to the

extent that the meaning of the phrase "sufficient to identify" is capable of understanding, Topps'

Request No. 2 is overly broad and seeks irrelevant information. In a note to Request No. 2,

Topps asserts that "[a] simple listing of applications will suffice if that is easier." However, the

subpoenas were issued pursuant to Rule 45 of the Federal Rules of Civil Procedure, and they

seek, not creation of new documents, but documents to be "produced for inspection and copying"

that are within the petitioners' possession, custody or control, pursuant to Rule 45, which does

not contemplate or authorize commanding the subpoenaed person to create documents, including

a "simple listing." Request No. 3 seeks, similarly and without time limitation, "[a]ll non-public

correspondence with patent or trademark offices (both U.S. and international) concerning"

Koko's "patent or trade dress applications relating to candy products that either dispense liquid

candy, or that contain two or more different kinds of candy." Topps' hypotheticals about

whether Koko's: (i) "pursued patent or trade dress applications on related candy products" and

the contents of those applications, if they exist; (ii) was aware that it was infringing; and (iii) had

alternative designs that "could be used instead of violating Topps' intellectual property rights"

are insufficient, without more, to show the relevancy of the requested documents to the limited

scope of the underlying action in this court.



                                                   9
         Even assuming that Request Nos. 1, 2 and 3 seek relevant documents, their overly broad

scope would subject the petitioners to undue burden in light of the petitioners' decades-long

representation ofKoko's in connection with Koko's intellectual property. The unlimited nature

of the time period for which documents would have to be searched by the petitioners convinces

the Court that the requests are unduly burdensome, despite the petitioners' failure to specify the

volume of the documents to be searched. The Court finds that Topps' Request Nos. 1, 2 and 3 of

the modified subpoenas are overly broad, seek irrelevant information and will subject the

petitioners to an undue burden.

         Concerning the petitioners' argument based on Koko's attorney-client privilege related to

any communications that are intended to be, and in fact were, kept confidential for the purpose of

obtaining or providing legal advice, between Koko's and the petitioners, who are neither present

nor former counsel to Koko's in the underlying case, the petitioners failed to satisfy the heavy

burden of establishing that the attorney-client privilege applies with respect to documents

requested by Request Nos. 1, 2 and 3 of the modified subpoenas. Conclusory assertions that

categories enumerated in Request No. 1 of the modified subpoenas "unavoidably touch on

privileged matter," without more, do not establish that the attorney-client privilege exists.

                                          CONCLUSION

         For the foregoing reasons, the petitioners' motion to quash the subpoenas served on them

by Topps, Docket Entry No. 1, is granted.

Dated:     New York, New York                         SO ORDERED:
           May 15, 2019


                                                      KEVIN NATHANIEL FOX
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 10
